Citation Nr: 1537583	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-22 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for post-operative residuals of right knee osteochondritis dissecans, to include traumatic arthritis.

2.  Entitlement to entitlement to a disability rating in excess of 10 percent for post-operative residuals of left knee osteochondritis dissecans, to include traumatic arthritis, prior to May 23, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1967.  

This matter arises before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2014, the Veteran testified before the undersigned.  A hearing transcript is of record.

In an October 2014 decision, the Board, in pertinent part, denied entitlement to a disability rating in excess of 10 percent for post-operative residuals of right knee osteochondritis dissecans and post-operative residuals of left knee osteochondritis dissecans prior to May 23, 2014.  The Veteran appealed and the United States Court of Appeals for Veterans Claims in a June 2015 order granted a Joint Motion for Partial Remand.  Accordingly, the aforementioned issues were remanded to the Board for reconsideration.  It is noted that Board's decision October 2014 decision to grant separate 20 percent ratings for right and left knee instability between January 29, 2010 and May 4, 2010 are not on appeal and will not be discussed herein.  Moreover, the joint motion approved by the Court did not vacate the Board's decision to deny entitlement to a compensable rating for left knee instability after May 4, 2010.

The issue of entitlement to a disability evaluation in excess of 10 percent for post-operative residuals of left knee osteochondritis dissecans, since May 23, 2014, was remanded for additional evidentiary development in the October 2014 decision.  As that development remains incomplete the Board will not exercise jurisdiction over it at this time, and it will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1.  The Veteran's post-operative residuals of right knee osteochondritis dissecans have not been manifested by evidence of a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.  There was also no evidence of ankylosis, flexion limited beyond 110 degrees, or extension limited beyond 8 degrees.

2.  Prior to May 23, 2014, the Veteran's post-operative residuals of left knee osteochondritis dissecans have not been manifested by evidence of a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.  There was also no evidence of ankylosis, flexion limited beyond 110 degrees, or extension limited beyond 5 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for post-operative residuals of right knee osteochondritis dissecans are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5299-5259, 5299-5010 (2015).

2.  Prior to May 23, 2014 the criteria for a rating higher than 10 percent for post-operative residuals of left knee osteochondritis dissecans were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.951(b), 4.71a, Diagnostic Codes 5299-5259, 5299-5010.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate these claims, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA examination during the appeal period.  The Veteran was afforded pertinent VA examinations in January 2010 and May 2013.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to these claims.  He was provided the opportunity to present pertinent evidence and testimony at a May 2014 hearing.  Following the hearing the Veteran was provided 60 additional days to submit additional records.  During this period, he submitted a copy of a March 2012 VA radiology report of his right knee.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

If the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

Here, the Veteran's right and left knee disorders were rated by analogy to symptomatic removal of the semilunar cartilage under Diagnostic Code 5259.  In May 2013, the RO changed the Diagnostic Code to 5010.  Accordingly, the Board will consider both Diagnostic Codes in addition to any and all applicable Diagnostic Codes.

The relevant focus for adjudicating an increased rating claim is the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  38 C.F.R. § 3.400(o)(2).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

After careful consideration of the evidence, any reasonable doubt remaining is to be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Rating Schedule

During the applicable rating period, the Veteran's post-operative residuals of right and left knee osteochondritis dissecans, to include traumatic arthritis have been evaluated by analogy under Diagnostic Code 5299-5259 for symptomatic removal of the semilunar cartilage.  The Board notes 10 percent is the highest evaluation available under this Diagnostic Code.  See 38 C.F.R. § 4.71a.  His knees are now rated by analogy under Diagnostic Code 5299-5010, for arthritis.

Pursuant to Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

Disabilities of the knee are rated under Diagnostic Codes 5256 through 5263.  38 C.F.R. § 4.71a.  Based on the evidence, as presented below, Diagnostic Codes 5256, 5262 and 5263 are inapplicable to the Veteran's bilateral knee disorder as there is no evidence of ankylosis, tibia and fibula impairment, or traumatic genu recurvatum.  38 C.F.R. § 4.71a.  

The Board will not consider the application of Diagnostic Code 5257 as application of that Diagnostic Code after May 4, 2010, was addressed in the Board's October 2014 decision and the joint motion was limited to the issues of entitlement to a disability rating in excess of 10 percent for post-operative residuals of right knee osteochondritis dissecans, to include traumatic arthritis, and a disability rating in excess of 10 percent for post-operative residuals of left knee osteochondritis dissecans prior to May 23, 2014.

Under Diagnostic Code 5258, a 20 percent evaluation is warranted where there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Id.  Where there is symptomatic removal of the semilunar cartilage, Diagnostic Code 5259 assigns a 10 percent disability evaluation.  Id.

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  Id.

The normal range of knee motion is to 140 degrees of flexion and to 0 degrees of extension.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Evidence

At a January 29, 2010 VA knee examination, the Veteran reported symptoms of bilateral knee pain, weakness, stiffness, swelling, heat, redness, instability, giving way, and lack of endurance.  He also complained of flare-ups occurring four to five times a week that limited the amount of time on his feet.  He reported no episodes of dislocation or subluxation, inflammatory arthritis, use of a prosthesis, or history of neoplasm.  

Physical examination revealed flexion limited to 135 degrees and extension to -8 degrees bilaterally.  There was no evidence of pain, fatigue, weakness, lack of endurance or incoordination following initial range of motion testing.  After repetitive testing, there was no change in range of motion and no evidence of pain, fatigue, weakness, lack of endurance, or incoordination.  There was a negative McMurray's Test, and the posterior cruciate ligaments and varus/valgus lateral collateral ligaments were normal bilaterally.  There was evidence of mild impairment of the varus/valgus of medial collateral ligaments and moderate impairment of the anterior cruciate ligament bilaterally.  Upon physical examination, there was no evidence of painful motion, edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement bilaterally.  His gait was normal and there were no functional limitations on standing and walking.  X-ray findings revealed moderate degenerative changes bilaterally.

On May 4, 2010, the Veteran attended a VA orthopedic consultation.  An examination of his knees revealed no swelling, effusion, erythema or warmth.  Range of motion testing showed his right knee flexion to 120 degrees and full extension.  There was evidence of tenderness to palpation along the medial component.  His left knee flexion was to 120 or 130 degrees and extension was to 5 or 10 degrees, with no tenderness to palpation along the medial or lateral joint lines.  X-ray findings showed bilateral osteoarthritis.

At a September 13, 2010 physical therapy evaluation, X-rays results showed degenerative changes bilaterally and a small right suprapatellar joint effusion.  Range of motion testing revealed flexion limited to 110 degrees bilaterally and extension within normal limits bilaterally.  His gait was within normal limits and he had negative valgus, varus, and anterior/posterior drawer tests.

In January 2011, a range of motion test revealed findings consistent with the September 2010 evaluation.

The Veteran went to an emergency department in March 2012.  X-ray findings of the right knee indicated "mild to moderate degenerative changes in [the] medial joint compartment," apparent "calcification in the medial meniscus," "mild degenerative change at the patellofemoral articulation," and "no fracture or joint effusion." 

In an April 2012 VA treatment note the Veteran's range of motion was from 0 to 120 degrees without pain, but with crepitus.  His varus, valgus, anterior and posterior drawer tests were all stable and the Lachman's and McMurray's tests were both normal.  There was no tenderness to palpation and X-rays showed evidence of "chondral calcinosis and moderate to severe osteoarthritis worse in the medial compartment," with osteoarthritis greater on the right than the left.

In a July 2012 VA treatment note, the Veteran's range of motion was from 0 to 120 degrees without pain.  His varus, valgus, anterior and posterior drawer tests were all stable and the Lachman's test was normal bilaterally.  

At a May 9, 2013 VA knee examination, the Veteran reported flare-ups that created chronic knee stiffness and pain with weight bearing bilaterally, with the right knee more severe than the left.  He noted that flare-ups decreased his mobility and flexibility.  He denied fatigability and incoordination.  

Physical examination revealed that knee flexion and extension were within normal limits bilaterally.  There was no objective evidence of painful motion.  There was also no additional limitation of motion upon repetitive testing.  The Veteran did report pain on movement of his left knee after repetitive use.  There was evidence of tenderness or pain on palpation on the right knee.  Muscle strength testing was normal bilaterally.  Joint stability tests revealed no evidence of instability or recurrent patellar subluxation/dislocation.  The examiner noted no additional conditions such as shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  There was also no meniscal condition.  An X-ray report revealed degenerative changes bilaterally.  As for functional impact, the Veteran reported his knees affected his ability to work.  As such, the examiner recommended avoiding physical or manual employment due to the presence of arthritis, but did not restrict sedentary or light office work.

The Board notes there were ongoing complaints of knee pain in the VA treatment records that were not associated with range of motion testing.

At his May 23, 2014 hearing, the Veteran asserted his March 19, 2012 radiology analysis used terminology that implied there was instability in his right knee.  He also reported missing about 3 to 4 days a month of work due to his knee disorder before his retirement.  The Veteran was employed as an engineering technician prior to his retirement.  He also reported recently noticing symptoms of locking in his left knee.

The Veteran also submitted an additional X-rays of his knees taken in May 2014 which revealed severe right knee medial joint space narrowing, chondrocalcinosis, and small suprapatellar effusion.  There was no fracture or focal bony abnormality.  X-rays of the left knee revealed severe patellofemoral narrowing, moderate to severe medial and lateral joint space narrowing, and chondrocalcinosis.  There was no fracture, effusion or focal bony abnormality.  

Analysis of Right Knee 

The Veteran seeks entitlement to a disability rating in excess of 10 percent for post-operative residuals of right knee osteochondritis dissecans, to include traumatic arthritis.  

As previously noted, his initial 10 percent evaluation by analogy under Diagnostic Code 5299-5259 for symptomatic removal of the semilunar cartilage, is the highest evaluation available under this Diagnostic Code.  Therefore, the Board will consider whether a higher evaluation is warranted under Diagnostic Code 5299-5010, for arthritis.

Arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

The applicable Diagnostic Codes that evaluate limitation of motion are 5260 and 5261.  The evidence demonstrates the Veteran's right knee exhibited a noncompensable limitation in each plane of movement throughout the entire rating period.  At no point was right knee flexion limited beyond 60 degrees or was right knee extension limited beyond 5 degrees.  While X-ray reports show evidence of arthritis with increasing severity, the required limited motion was never shown at any time during the appellate term.  Hence, entitlement to an increased rating under Diagnostic Codes 5003, 5010, 5260 and 5261 is not in order at any time during the appellate term.

While the Veteran is competent to report experiencing knee pain and limited motion, the objective examinations are more probative in determining the actual degree of his impairment.  Furthermore, the opinions and observations of the Veteran alone, as a layman, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his right knee disorder.  Accordingly, the Board assigns a low probative value to the Veteran's contentions and a higher probative value to the medical examinations of record which contain objective findings of his knee disorder.

The Board has considered whether a higher evaluation is warranted under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, however, the evidence of record preponderates against assigning a higher rating.  While the September 13, 2010 physical therapy evaluation indicated an X-ray finding of a small right suprapatellar joint effusion, there was no evidence of locking or joint effusion prior to and subsequent to this report.  As such, the evidence does not support a finding of frequent episodes of locking, pain and joint effusion and a higher rating on this basis is not warranted.

The Board finds no evidence to support entitlement to a higher rating under any other applicable Diagnostic Code.  As noted the Board addressed the question of entitlement to a separate rating for instability in the prior decision, and that decision was not vacated by the Court.  

Overall, after reviewing the record, the Board finds that entitlement to an evaluation in excess of 10 percent, is not warranted for the Veteran's post-operative residuals of right knee osteochondritis dissecans, to include due to traumatic arthritis.  As a preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 C.F.R. § 4.3.


Analysis of Left Knee Prior to May 23, 2014

The Veteran seeks entitlement to a disability rating in excess of 10 percent for post-operative residuals of left knee osteochondritis dissecans prior to May 23, 2014.  

As previously noted, his initial 10 percent evaluation by analogy under Diagnostic Code 5299-5259 for symptomatic removal of the semilunar cartilage, is the highest evaluation available under this Diagnostic Code.  Therefore, the Board will consider whether a higher evaluation is warranted under Diagnostic Code 5299-5010, for arthritis.

Again, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

The applicable Diagnostic Codes that evaluate limitation of motion are 5260 and 5261.  Regarding limitation of motion under these Diagnostic Codes, the evidence demonstrates the Veteran's left knee consistently failed to show entitlement to an increased rating.  At no point was left knee flexion limited beyond 60 degrees, or left knee extension limited beyond 5 degrees.  Even with the X-ray findings of worsening arthritis, there was no objective evidence of painful motion.  As such, the Veteran has not met the criteria for a compensable rating under Diagnostic Codes 5010, 5260, or 5261.  The Board notes that an increase in the severity of arthritis is not a basis for an increase rating under the applicable Diagnostic Codes.

In considering whether a higher evaluation is warranted under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, the evidence of record also preponderates against assigning a higher rating.  Throughout the applicable rating period, he reported no symptoms of, and the evidence indicated no findings of, left knee locking or joint effusion.  The Board notes, however, that the Veteran's report of left knee locking at the May 23, 2014 hearing was addressed in the remand portion of the October 2014 decision, which is still pending on appeal.

The Board finds no evidence to support entitlement to a higher rating under any other applicable Diagnostic Code.  It should be noted he was also awarded a separate 20 percent rating for left knee instability in the October 2014 Board decision, and that decision, as well as the decision to assign a noncompensable rating after May 4, 2010, was not vacated by the Court.

Overall, the Board finds entitlement to an evaluation in excess of 10 percent prior to May 23, 2014, is not warranted for the Veteran's left knee disorder.  As a preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent prior to May 23, 2014, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 C.F.R. § 4.3.

Final Considerations

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321 (2015).  In exceptional cases an extraschedular rating may be provided.  Id.  The United States Court of Appeals for Veterans Claims has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The discussion above reflects that the symptoms of the Veteran's knee disabilities are fully contemplated by the applicable rating criteria.  The criteria contemplate specific symptoms of limitation of motion to include additional functional limitation on repetitive motion testing, painful motion, and stability.  As such, the Board finds that the rating criteria are adequate to evaluate the Veteran's knee disabilities, and referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

The Board notes that at his May 2013 VA examination, the Veteran reported his knees affected his ability to work and the examiner recommended he perform sedentary or light office work.  Despite these contentions, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable for the applicable rating periods.  Accordingly, the Board concludes that a claim for total rating based on unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

Entitlement to a disability rating in excess of 10 percent for post-operative residuals of right knee osteochondritis dissecans is denied.

Entitlement to a disability rating in excess of 10 percent for post-operative residuals of left knee osteochondritis dissecans prior to May 23, 2014 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


